Citation Nr: 1827308	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral cervical radiculopathy. 


REPRESENTATION

Veteran represented by:  Attorney John S. Berry 


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is now with the RO in St. Petersburg, Florida.  

The Board denied this claim in an October 2014 decision, which the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2015, the Court vacated the Board's denial and remanded it to the Board for further development and re-adjudication in compliance with the directives specified.  In April 2016, the Board remanded the matter for additional development.  Because the medical opinions of record were inadequate, the Board requested an expert medical opinion from a neurologist.
 

FINDING OF FACT

The January 2018 expert medical opinion, as supported by a detailed rationale referencing the Veteran's reported symptoms and the objective medical evidence of record, establishes that the Veteran has a current diagnosis of bilateral cervical radiculopathy that is causally related to his service-connected cervical strain.  The  August 2010 and July 2011 examination reports are not adequate to adjudicate the claim because the examiners did not discuss and account for the Veteran's competent and credible statements regarding his symptoms of upper extremity numbness and weakness.   


CONCLUSION OF LAW

Service connection for bilateral cervical radiculopathy is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

	





ORDER

Service connection for bilateral radiculopathy is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


